                                            Case 3:19-cv-06482-LB Document 33 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6       TOMIKA R. THOMPSON,                               Case No. 19-cv-07904-JCS
                                                        Plaintiff,                           Also Filed in Case No. 19-cv-06482-LB
                                   7
                                                 v.
                                   8                                                         SUA SPONTE REFERRAL TO
                                           SOUTH OF MARKET HEALTH CENTER,                    DETERMINE WHETHER CASES ARE
                                   9                                                         RELATED
                                           et al.,
                                  10                    Defendants.
                                  11
                                  12          Plaintiff Tomika Thompson asserts claims related to employment discrimination against
Northern District of California
 United States District Court




                                  13   Defendants South of Market Health Center (“SOMHC”) and two of its officers, Charles Range
                                  14   and Cristina Sprague. Among the conduct at issue in Thompson’s complaint is an allegation that
                                  15   Range used hostile and purportedly discriminatory language regarding Thompson’s then-
                                  16   supervisor Dr. Gwen Rowe-Lee. See Compl. (dkt. 1) ¶ 54. Thompson’s portion of the parties’
                                  17   case management statement (dkt. 21), filed on May 15, 2020, references a separate action filed by
                                  18   Dr. Rowe-Lee, represented by the same counsel as Thompson, against SOMHC and Range.1 Dr.
                                  19   Rowe-Lee’s complaint also references purportedly discriminatory treatment of Thompson. Rowe-
                                  20   Lee v. S. of Mkt. Health Ctr., No. 19-cv-06482-LB, ECF Doc. No. 1 at ¶¶ 33(d), 41(d), 43 (N.D.
                                  21   Cal. Oct. 9, 2019) (complaint). The Honorable Laurel Beeler granted a motion to dismiss some of
                                  22   the claims at issue in Rowe-Lee on May 7, 2020, which raised some of the same arguments
                                  23   presented in Defendants’ motion to dismiss (dkt. 7) that is pending in this case. See Rowe-Lee v.
                                  24   S. of Mkt. Health Ctr., No. 19-cv-06482-LB, 2020 WL 2219032 (N.D. Cal. May 7, 2020).
                                  25          This case is therefore REFERRED to Judge Beeler pursuant to Civil Local Rule 3-12(c) to
                                  26
                                       1
                                  27     The case management statement also notes another potentially related case, Barnes-Perrilliat v.
                                       South of Market Health Center, No. 20-cv-02368-KAW (N.D. Cal.). The Court expresses no view
                                  28   at this time as to whether the subsequently-filed Barnes-Perrilliat case is related either to this case
                                       or to Rowe-Lee.
                                           Case 3:19-cv-06482-LB Document 33 Filed 05/18/20 Page 2 of 2




                                   1   determine whether it is related to Rowe-Lee. Any party may file a response supporting or

                                   2   opposing finding the cases related no later than May 22, 2020. See Civ. L.R. 3-12(c), 3-12(e),

                                   3   7-11(b). The hearing and case management conference set for May 22, 2020 are CONTINUED to

                                   4   June 12, 2020 at 9:30 AM, and may be continued further if Judge Beeler finds the cases related.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 18, 2020

                                   7                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   8                                                  Chief Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
